                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 1 of 7



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar No. 6228
                                                                       3   ADAM R. KNECHT, ESQ.
                                                                           Nevada Bar No. 13166
                                                                       4   6605 Grand Montecito Parkway
                                                                           Suite 200
                                                                       5   Las Vegas, NV 89149
                                                                       6   (702) 384-7000
                                                                           efile@alversontaylor.com
                                                                       7   Attorneys for Energy Group
                                                                           Consultants, Inc.
                                                                       8
                                                                                                      UNITED STATES DISTRICT COURT
                                                                       9
                                                                      10                                     DISTRICT OF NEVADA

                                                                      11   ANDREW PERRONG and JAMES EVERETT                       CASE NO.: 2:19-cv-00115-RFB-EJY
                                                                           SHELTON, individually and on behalf of all others
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           similarly situated,
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                                                          DEFENDANT ENERGY GROUP
                                                                                   Plaintiffs,                                    CONSULTANTS, INC.’S REPLY IN
                                                                      14   v.                                                     SUPPORT OF OBJECTION AND
                                       LAS VEGAS, NV 89149




                                                                           SPERIAN ENERGY CORP., a Nevada corporation,            MOTION FOR
                                          (702) 384-7000
                                            LAWYERS




                                                                      15   ENERGY GROUP CONSULTANTS, INC., a Kansas               RECONSIDERATION
                                                                      16   Corporation, and BAETYL GROUP LLC, a Texas             REGARDING ORDER FILED ON
                                                                           limited liability company,                             JANUARY 17, 2020
                                                                      17
                                                                                  Defendants
                                                                      18                                                          ORAL ARGUMENT REQUESTED
                                                                      19   TOMORROW ENERGY CORP fka SPERIAN
                                                                           ENERGY CORP, a Nevada corporation,
                                                                      20
                                                                                  Cross-Claimant and Third-Party
                                                                      21          Plaintiff,
                                                                           v.
                                                                      22

                                                                      23   BAETYL GROUP LLC, a Texas limited liability
                                                                           company,
                                                                      24
                                                                                  Cross-Defendant, and
                                                                      25

                                                                      26   KEVIN SANGUDI, an individual,

                                                                      27          Third-Party Defendant.
                                                                      28   Related cross-complaints and third-party complaints.
                                                                                                                          1                       KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 2 of 7



                                                                       1
                                                                             DEFENDANT ENERGY GROUP CONSULTANTS, INC.’S REPLY IN SUPPORT OF
                                                                       2
                                                                              OBJECTION AND MOTION FOR RECONSIDERATION FOR ORDER FILED ON
                                                                       3
                                                                                                                    JANUARY 17, 2020
                                                                       4
                                                                                     COMES NOW Defendant ENERGY GROUP CONSULTANTS, INC. (“EGC”), by and
                                                                       5
                                                                           through its counsel of record, ALVERSON TAYLOR & SANDERS, files its REPLY IN SUPPORT
                                                                       6
                                                                           OF OBJECTION AND MOTION FOR RECONSIDERATION FOR ORDER FILED ON
                                                                       7
                                                                           JANUARY 17, 2020. This reply is based upon the following points and authorities, all pleadings and
                                                                       8
                                                                           papers on file herein, and any oral argument allowed by this Court at the time of hearing on this
                                                                       9
                                                                           matter.
                                                                      10                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                      11                                             I. INTRODUCTION
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                     On January 17, 2020, this Court entered an Order which awarded Plaintiffs’ attorneys’ fees
                                                                      13
                                                                           and costs for bringing their Emergency Motion for Sanctions (filed on December 27, 2019) and costs
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                           related to the inspection and imaging that occurred on January 14, 2020. In the Order, the Court
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16   noted repeatedly that, while it found no evidence of spoliation, Defendant ENERGY GROUP

                                                                      17   CONSULTANTS, INC. (“EGC”) had not produced evidence of its efforts to preserve the call
                                                                      18
                                                                           records at the heart of this issue. EGC filed its Objection and Motion for Reconsideration (the
                                                                      19
                                                                           “Motion”) on January 31, 2020.
                                                                      20
                                                                                     Plaintiffs filed their response to EGC’s Motion on February 13, 2020. In relevant parts, they
                                                                      21

                                                                      22   argued that EGC’s Motion failed to meet the standard required for motions for reconsideration under

                                                                      23   Local Rule 59-1. Contrary to Plaintiffs’ assertions, EGC’s Motion is warranted, as it demonstrated
                                                                      24   newly-discovered evidence the Court had not considered, there is good cause to reconsider its Order,
                                                                      25
                                                                           and the Court overlooked critical points of law when making its Order.
                                                                      26
                                                                           ///
                                                                      27

                                                                      28   ///

                                                                                                                              2                              KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 3 of 7



                                                                       1                                          II. LEGAL ARGUMENT
                                                                       2   A.      Defendant’s Motion Contained Newly Discovered Evidence
                                                                       3
                                                                                   Local Rule 59-1(a) states that “[r]econsideration . . . may be appropriate if (1) there is newly
                                                                       4
                                                                           discovered evidence that was not available when the original motion or response was filed.” When
                                                                       5

                                                                       6   previously unknown facts or evidence are brought to light, the Court can appropriately reconsider its

                                                                       7   Order. See Delmonte-Wright v. Geico Cas. Co., 2019 U.S. Dist. LEXIS 193587 at *4, 2019 WL

                                                                       8   5842942 (D. Nev. November 7, 2019) (reconsidering a denied motion for relief where counsel failed
                                                                       9
                                                                           to raise a relevant fact in that motion).
                                                                      10
                                                                                   There is relevant evidence that EGC had not discovered at the time Plaintiffs made their
                                                                      11
                                                                           emergency motion for sanctions. The Court noted in its Order that “no copy of a communication [to
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   Team Integrity] was provided.” See Document 125, p. 2. EGC’s current counsel is relatively new to

                                                                      14   this case, having made its first appearance on November 1, 2019. Once EGC’s counsel discovered
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15   the email to Team Integrity after the January 9th hearing, it promptly produced the email to Plaintiffs
                                                                      16
                                                                           when requested to do so.
                                                                      17
                                                                                   As noted in the Court’s Order, the fact that the Court did not have this evidence in its
                                                                      18
                                                                      19   possession was highly relevant when making its decision to impose sanctions. EGC had not

                                                                      20   discovered the email before the January 9th hearing. Because EGC produced newly discovered

                                                                      21   evidence in its Motion for Reconsideration, the Court can properly reconsider its Order under Local
                                                                      22
                                                                           Rule 59-1(a).
                                                                      23
                                                                           B.      The Court Has Good Cause to Reconsider its Order
                                                                      24
                                                                                   Local Rule 59-1(a) also provides that “[t]he court possesses the inherent power to reconsider
                                                                      25

                                                                      26   an interlocutory order for cause, so long as the court retains jurisdiction.” Further, while Plaintiffs

                                                                      27   are correct that motions for reconsideration are disfavored (Local Rule 59-1(b)), they are not correct
                                                                      28   that there are only three conditions under which such motions can be granted. Id. at 59-1(a). Rather,
                                                                                                                             3                             KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 4 of 7



                                                                       1   as noted above, the Court possesses the inherent power to reconsider an order, provided there is
                                                                       2   cause.
                                                                       3
                                                                                    EGC clearly showed that there was good cause to grant its Motion. The fact that EGC has
                                                                       4
                                                                           responded to Plaintiffs’ discovery requests to the best of its ability demonstrates that it has acted in
                                                                       5

                                                                       6   good faith. In fact, it has provided over 8,000 documents as part of these efforts. EGC does not

                                                                       7   control Team Integrity or G-Energy, so it cannot obligate them to produce records that EGC does not

                                                                       8   itself have.
                                                                       9
                                                                                    Further, contrary to Plaintiffs’ assertions in its Response, EGC did request that Team
                                                                      10
                                                                           Integrity preserve all call records. Plaintiffs’ argument concerning the fact that EGC used the phrase
                                                                      11
                                                                           “all data” instead of “call records” is a straw man and nonsensical. Data from the Sperian campaign
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   would necessarily include call records, as the alleged calls are at the crux of Plaintiffs’ complaint

                                                                      14   concerning the Sperian campaign. EGC wanted Team Integrity to preserve all data that might be
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15   relevant to this matter; for that reason, it used broad language that would encompass all discoverable
                                                                      16
                                                                           information, including the call records. EGC has done its best to ensure that third parties (which it
                                                                      17
                                                                           does not control) preserve relevant data.
                                                                      18
                                                                      19            Because EGC has attempted to comply with all discovery requests in good faith, this Court

                                                                      20   has good cause to use its inherent power to reconsider its January 17th Order.

                                                                      21   C.       The Court Overlooked Critical Points of Law under FRCP 37
                                                                      22
                                                                                    Local Rule 59-1(a)(3) also provides that reconsideration is appropriate when the “court
                                                                      23
                                                                           committed clear error or the initial decision was manifestly unjust.”              The party seeking
                                                                      24
                                                                           reconsideration “must state with particularity the points of law or facts that the court has overlooked
                                                                      25

                                                                      26   or misunderstood.” Id. at 59-1(a).

                                                                      27            In its Order, the Court granted sanctions pursuant to FRCP 37(a), which are related to
                                                                      28   motions to compel. Critically, sanctions under FRCP 37(a)(5) are limited to motions to compel. To
                                                                                                                           4                             KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 5 of 7



                                                                       1   that end, only reasonable expenses incurred in making a motion to compel are allowed under this
                                                                       2   Rule.
                                                                       3
                                                                                   Plaintiffs’ Notice of Emergency Motion was not a motion to compel. See Document 113.
                                                                       4
                                                                           Plaintiffs and EGC had already agreed to allow Plaintiffs to inspect and image the work stations at its
                                                                       5

                                                                       6   facility, which Plaintiffs do not appear to dispute. Id. at p. 15. Plaintiffs’ Motion appears to have

                                                                       7   been filed for the express purpose of requesting monetary sanctions and for an adverse inference

                                                                       8   against EGC.
                                                                       9
                                                                                   It should also be noted that the Court declined to find an adverse inference or find that EGC
                                                                      10
                                                                           had engaged in spoliation in its January 17th Order. See Document 125, pp. 6–7. Thus, the avenue
                                                                      11
                                                                           that the Court decided to rely on was its power to impose sanctions related to motion-to-compel
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   expenses. Id. at p. 6. Because Plaintiffs’ Motion was not filed to compel EGC to do anything, there

                                                                      14   were no expenses incurred in bringing a motion to compel. See FRCP 37(a)(5)(A). EGC had
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15   already agreed to an inspection and it had complied with Plaintiffs’ discovery requests to every
                                                                      16
                                                                           extent possible. In fact, Plaintiffs’ own title for its Motion betrays its purpose: “Emergency Motion
                                                                      17
                                                                           for Sanctions Directed to Defendant Energy Group Consultants, Inc.” See Document 113, p. 1.
                                                                      18
                                                                      19   Because FRCP 37(a) sanctions are limited to motions to compel, and because Plaintiffs’ motion was

                                                                      20   not a motion to compel, Plaintiffs should receive no award of sanctions.

                                                                      21           Finally, some of the sanctions awarded by the Court are not awardable under FRCP 37(a). In
                                                                      22
                                                                           its Order, the Court awarded amounts incurred from “the inspection and imaging that occurred
                                                                      23
                                                                           during the [January 14, 2020] inspection.” See Document 125, p. 7. Again, FRCP 37(a)(5)(a) limits
                                                                      24
                                                                           monetary sanctions to “the movant’s reasonable expenses incurred in making the motion [to
                                                                      25

                                                                      26   compel].” (Emphasis added). The forensic expert who performed the inspection was not at all

                                                                      27   involved in making Plaintiffs’ emergency motion; these costs should not have been awarded as
                                                                      28   appropriate FRCP 37 sanctions.
                                                                                                                             5                               KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 6 of 7



                                                                       1          Thus, because FRCP 37(a) sanctions are limited to motion-to-compel expenses, this Court
                                                                       2   can properly find that the Order overlooked critical points of law and reconsider its Order.
                                                                       3

                                                                       4                                        III.    CONCLUSION
                                                                       5          For the reasons detailed above, EGC respectfully requests that this Court reconsider its
                                                                       6
                                                                           January 17th Order and deny sanctions against EGC.
                                                                       7

                                                                       8          DATED this 20th day of February, 2020.

                                                                       9                                                        ALVERSON TAYLOR & SANDERS

                                                                      10                                                        /s/ Adam R. Knecht                   .
                                                                                                                                KURT R. BONDS, ESQ.
                                                                      11
                                                                                                                                Nevada Bar #6228
                                                                      12                                                        ADAM R. KNECHT, ESQ.
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                                                                Nevada Bar #13166
                                                                      13                                                        6605 Grand Montecito Pkwy., Ste. 200
                                                                                                                                Las Vegas, Nevada 89149
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                                                                                Attorneys for Energy Group
                                          (702) 384-7000




                                                                                                                                Consultants, Inc.
                                            LAWYERS




                                                                      15

                                                                      16                           CERTIFICATE OF SERVICE VIA CM/ECF
                                                                      17          I hereby certify that on this 20th day of February, 2020, I did serve, via Case
                                                                      18   Management/Electronic Case Filing, a copy of the above and foregoing DEFENDANT ENERGY
                                                                           GROUP CONSULTANTS, INC.’S REPLY IN SUPPORT OF OBJECTION AND MOTION
                                                                      19   FOR RECONSIDERATION REGARDING ORDER FILED ON JANUARY 17, 2020
                                                                           addressed to:
                                                                      20
                                                                              •   Kurt R. Bonds
                                                                      21          efile@alversontaylor.com,kbonds@alversontaylor.com

                                                                      22      •   Harrison Brown
                                                                                  HBrown@blankrome.com,dmoaven@blankrome.com,atagvoryan@blankrome.com,edoc
                                                                      23          keting@blankrome.com,arc@blankrome.com,dalessi@blankrome.com
                                                                      24      •   Craig B. Friedberg
                                                                      25          attcbf@cox.net,attcbf@pacernotice.com,attcbf@yahoo.com,cbfriedberg@justice.com,attc
                                                                                  bf@hotmail.com
                                                                      26
                                                                              •   Adam R Knecht
                                                                      27          efile@alversontaylor.com,kbonds@alversontaylor.com

                                                                      28
                                                                                                                            6                             KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 133 Filed 02/20/20 Page 7 of 7



                                                                       1        •    Adrienne D. McEntee
                                                                                     amcentee@terrellmarshall.com,hbrown@terrellmarshall.com,bkinsey@terrellmarshall.co
                                                                       2             m,jnuss@terrellmarshall.com,docketrequests@terrellmarshall.com,hrota@terrellmarshall.
                                                                       3             com,filing@terrellmarshall.com

                                                                       4        •    Jennifer Rust Murray
                                                                                     jmurray@terrellmarshall.com,hbrown@terrellmarshall.com,bkinsey@terrellmarshall.com
                                                                       5             ,jnuss@terrellmarshall.com,docketrequests@terrellmarshall.com,hrota@terrellmarshall.c
                                                                                     om,filing@terrellmarshall.com
                                                                       6
                                                                                •    Anthony I. Paronich
                                                                       7             anthony@paronichlaw.com
                                                                       8        •    Gary E. Schnitzer
                                                                       9             gschnitzer@ksjattorneys.com,cdrelich@ksjattorneys.com

                                                                      10        •    Ana Tagvoryan
                                                                                     atagvoryan@blankrome.com
                                                                      11

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                                                                /s/ Kimber Foster                              .
                                                                      13                                                        An Employee of ALVERSON TAYLOR
                                                                                                                                & SANDERS
                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16

                                                                      17   N:\kurt.grp\CLIENTS\26400\26465\pleading\Reply in Support of Motion for Reconsideration (2).doc

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                               7                             KB/26465
